Citation Nr: 0411203	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  00-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to reimbursement for payment of medical expenses 
incurred from February 23, 1999, to May 28, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to January 
1960, and from March 1961 to May 1979.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2003, it was remanded to the 
Department of Veterans Affairs Medical Center (VAMC) in Iron 
Mountain, Michigan, for additional development.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, most 
of the development requested by the Board in its February 2003 
remand was not completed.  The only development accomplished was 
the association with the claims file of the July 1999 notice of 
the denial of the veteran's claim for reimbursement.  The 
remaining actions, fully set forth again below, were not 
accomplished.  

Accordingly, the case is REMANDED to the VAMC for the following 
action:

1.  The VAMC must assure compliance with the applicable  
requirements of the VCAA.  In particular, the VAMC must ensure 
that the notification requirements and development procedures in 
sections 3 and 4 of the Act, codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107, are fully complied with and 
satisfied, to include which portions of the information and 
evidence necessary to substantiate the veteran's claim are to be 
provided by the veteran and VA.  38 U.S.C.A. § 5103 (a)(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  The VAMC should associate with the claims file the following 
documents, referred to in the November 1999 Statement of the Case, 
that are not in the claims file: 1) July 11, 1999, claim for VA 
payment of private ophthalmologist service for the period February 
23, 1999, through May 28, 1999; 2) July 12, 1999, decision to deny 
VA payment; and 3) August 12, 1999, explanation to veteran that 
medical review documented that care was non-emergent and available 
through VA.

3.  The VAMC should also obtain and associate with the claims file 
all hospital and outpatient clinic records pertaining to the 
private eye care that the veteran received from February 23, 1999 
to May 28, 1999.

4.  The VAMC should review the claims file and ensure that no 
other notification or development action, in addition to that 
directed above, is required for the veteran's claim.  If further 
action is required, the VAMC should undertake it before further 
adjudication of the claim.

5.  Thereafter, the VAMC should readjudicate the veteran's claim, 
including whether authorization from VA was obtained for the 
medical expenses incurred from February 23, 1999, to May 28, 1999, 
and, if authorization was not obtained, whether the veteran 
satisfies the criteria for reimbursement of the unauthorized 
expenses, set forth at 38 C.F.R. § 17.120 (formerly § 17.80).  As 
to the question of authorization, VAMC should make a specific 
finding as to whether a VA ophthalmology consultation report, 
dated February 5, 1999, which contains a referral to "Madison" for 
right eye cataract surgery, was a referral to a VA or private 
facility.  If the claim is denied, the veteran and his 
representative should be provided with a supplemental statement of 
the case, and given an opportunity to respond, before the case is 
returned to the Board.

The Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran and his 
representative have the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 
and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





